DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 07/15/19.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 08/02/19, 01/17/20, 09/16/20, 05/05/21, and 09/17/21 have been acknowledged.

Priority
The examiner acknowledges that the instant application claims priority from foreign application CN 201810828162.2, filed on 07/25/18, and therefore, the claims receive the effective filing date of July 25, 2018.  







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 8 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A device for displaying a commodity, comprising:
a processor; and
a memory storing instructions executable by the processor;
wherein the processor is configured to perform:
	determining whether a positional relationship between a display terminal and a user terminal satisfies a predetermined condition;
	when the positional relationship satisfies the predetermined condition, acquiring purchase intention information of the user terminal, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase; and
	displaying the at least one commodity based on the purchase intention information. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized and utilizing a display terminal and a user terminal, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language and “display terminal” and “user terminal”, the “determining”, “acquiring”, and “displaying” steps in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A device for displaying a commodity, comprising:
a processor; and
a memory storing instructions executable by the processor;
wherein the processor is configured to perform:
	determining whether a positional relationship between a display terminal and a user terminal satisfies a predetermined condition;
	when the positional relationship satisfies the predetermined condition, acquiring purchase intention information of the user terminal, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase; and
	displaying the at least one commodity based on the purchase intention information. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a device, processor, memory storing instructions executable by the processor, display terminal, and user terminal, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. acquiring purchase intention information of the user terminal and displaying the at least one commodity) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 8 does not provide an inventive concept and does not qualify as eligible subject matter. Claim 1 is a method reciting similar functions as claim 8 and does not qualify as eligible subject matter for similar reasons. Claim 15 is a non-transitory computer readable storage medium reciting similar functions as claim 8 and does not qualify as eligible subject matter for similar reasons.
Claims 2-5 and 7 are dependencies of claim 1, claims 9-12 and 14 are dependencies of claim 8, and claims 16-19 are dependencies of claim 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the 
wherein determining whether the positional relationship satisfies the predetermined condition, comprises: determining whether the positional relationship satisfies a face recognition requirement; and wherein when the positional relationship satisfies the predetermined condition, acquiring the purchase intention information of the user terminal comprises: when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal (further limiting the predetermined condition to require a face recognition requirement does not make the abstract idea less abstract)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Eligible Subject Matter
	Regarding claims 6, 13, and 20, the claims are directed to eligible subject matter due to the additional elements integrating the abstract idea into a practical application. Taking claim 6 as the representative claim, claim 6 recites the additional elements:
	wherein acquiring the purchase intention information of the user terminal comprises:
		acquiring a terminal identifier of the user terminal;
		sending a query message to a server based on the terminal identifier, the query message including the terminal identifier of the user terminal, such that the server acquires a search record or a shopping cart of the user terminal corresponding to the terminal identifier and acquires the purchase intention information of the user terminal based on the search record or the shopping cart; and
		receiving a feedback message from the server, the feedback message including the purchase intention information.  

The combination of these additional elements integrate the abstract idea into practical application because they apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As such, while the claim recites an abstract idea, the claim is not “directed to” an abstract idea and is patent eligible under Prong Two of Step 2A of the 2019 PEG. 
	Claims 13 and 20 recite similar limitations to claim 6 and are eligible for the same reasons.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Morton et al., U.S. 20110093339 A1 (hereafter referred to as “Morton”).

Regarding claim 1, Morton discloses a method for displaying a commodity, applicable to a display terminal ([0020] – “display device 125”), comprising:
determining whether a positional relationship between the display terminal and a user terminal [marker] satisfies a predetermined condition [when the marker is in the detection region] ([0028] – The region manager detects when a marker enters a detection region which may be 0.1 to 15 meters from the zone manager);
when the positional relationship satisfies the predetermined condition, acquiring purchase intention information [consumer information] of the user terminal, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase ([0035] – When a marker is detected in a detection region, the session manager identifies relevant advertising content by using consumer information such as prior purchases or anticipated current purchases; [0037] – The session manager obtains consumer information by transmitting a query request to the consumer’s mobile device); and
displaying the at least one commodity based on the purchase intention information ([0025] – the advertising content is transmitted to the display device and presented to the consumer; [0026] – advertising content may include recommendations of other products).

Regarding claim 2, Morton discloses the method of claim 1. Morton further discloses wherein determining whether the positional relationship satisfies the predetermined condition comprises: acquiring a distance between the user terminal and the display terminal; and determining, based on the distance, whether the positional relationship satisfies the predetermined condition ([0031] – the region manager maintains a record for each display zone such as the relative size and position of the display zone with respect to the corresponding display and detection region; [0032] – the region manager tracks the location of the marker as it moves within the detection region and can detect when the marker enters and leaves a display zone by comparing the current location of the marker with the location of the display zone in the detection region).

Regarding claim 4, Morton discloses the method of claim 2. Morton further discloses wherein acquiring the distance between the user terminal and the display terminal comprises: acquiring a current position of the user terminal from the user terminal; and acquiring the distance based on the current position of the user terminal and a position of the display terminal ([0031] – the region manager maintains a record for each display zone such as the relative size and position of the display zone with respect to the corresponding display and detection region; [0032] – the region manager tracks the location of the marker as it moves within the detection region and can detect when the marker enters and leaves a display zone by comparing the current location of the marker with the location of the display zone in the detection region).

Regarding claim 6, Morton discloses the method of claim 1. Morton further discloses wherein acquiring the purchase intention information of the user terminal comprises:
acquiring a terminal identifier of the user terminal ([0036-0037] – a marker ID is associated with a mobile device of the consumer);
sending a query message to a server based on the terminal identifier, the query message including the terminal identifier of the user terminal, such that the server acquires a search record or a shopping cart of the user terminal corresponding to the terminal identifier and acquires the purchase intention information of the user terminal based on the search record [record of past online behavior] or the shopping cart ([0037] – “if the marker is associated with a consumer’s mobile device, the session manager may transmit a query to the mobile device to request that the mobile device providers additional information about the consumer…when the query is received by the mobile device, the mobile device responds with consumer information that might be used to tailor advertisements…a record of past online behavior of the consumer (e.g., a record of sites that were previously accessed by the consumer, content viewed, etc.); [0077] – devices include server computers); and
receiving a feedback message from the server, the feedback message including the purchase intention information ([0037] – when the query is received by the mobile device, the mobile device responds with consumer information that might be used to tailor advertisements…a record of past online behavior of the consumer (e.g., a record of sites that were previously accessed by the consumer, content viewed, etc.)).

Regarding claim 7, Morton discloses the method of claim 6. Morton further discloses wherein the terminal identifier of the user terminal comprises at least one of an account name of the user terminal for logging in a predetermined shopping website, a SIM (Subscriber Identification Module) card identifier of the user terminal, and feature information of a user who uses the user terminal ([0024] – “consumer may have a marker attached to or embedded in a mobile phone 135 or other portable device that is carried by the consumer (e.g., in a SIM card that is inserted into a mobile phone)).

Regarding claim 8, all the limitations in device claim 8 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Morton further discloses a device for displaying a commodity, comprising: a processor; and a memory storing instructions executable by the processor ([0019] – “display devices 125 that present advertising content to consumers; [0077] – devices may include processors and memory). 

Regarding claim 9, all the limitations in device claim 9 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 11, all the limitations in device claim 11 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 13, all the limitations in device claim 13 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Regarding claim 14, all the limitations in device claim 14 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.

Regarding claim 15, all the limitations in non-transitory computer readable storage medium claim 15 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Morton further discloses a non-transitory computer readable storage medium having stored therein computer instructions that, when executed by a processor of a display terminal, cause the display terminal to perform a method for displaying a commodity 

Regarding claim 16, all the limitations in non-transitory computer readable storage medium claim 16 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 18, all the limitations in non-transitory computer readable storage medium claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 20, all the limitations in non-transitory computer readable storage medium claim 20 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morton, in view of Lim et al., EP 3198376 B1 (hereafter referred to as “Lim”). 

Regarding claim 3, Morton discloses the method of claim 2. 
Morton does not explicitly disclose wherein determining based on the distance whether the positional relationship satisfies the predetermined condition comprises: determining whether the distance is less than or equal to a first predetermined distance threshold; and when the distance is less than or equal to the first predetermined distance threshold, confirming that the positional relationship satisfies the predetermined condition.
Lim, on the other hand, teaches wherein determining based on the distance whether the positional relationship satisfies the predetermined condition comprises: determining whether the distance is less than or equal to a first predetermined distance threshold [preset distance]; and when the distance is less than or equal to the first predetermined distance threshold, confirming that the positional relationship satisfies the predetermined condition in [0140] – the system provides a recommendation only when the user is located within the preset distance; [0068-0069] – the relative location of the user may be determined using a calculation equation and how far the user is from the mirror. 
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Morton, wherein determining based on the distance whether the positional relationship satisfies the predetermined condition comprises: determining whether the distance is less than or equal to a first predetermined distance threshold; and when the distance is less than or equal to the first predetermined distance threshold, confirming that the positional relationship satisfies the predetermined condition, as taught by Lim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been 

Regarding claim 5, Morton discloses the method of claim 1. Morton does not explicitly disclose wherein determining whether the positional relationship satisfies the predetermined condition, comprises: determining whether the positional relationship satisfies a face recognition requirement; and wherein when the positional relationship satisfies the predetermined condition, acquiring the purchase intention information of the user terminal comprises: when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal.
	Lim, on the other hand, teaches wherein determining whether the positional relationship satisfies the predetermined condition, comprises: determining whether the positional relationship satisfies a face recognition requirement; and wherein when the positional relationship satisfies the predetermined condition, acquiring the purchase intention information of the user terminal comprises: when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal in [0141] – When a person’s face is recognized in a captured image the recommendation service starts. The system determines if a person’s face is present in the image using face recognition technology; [0147] – the system determines whether the user’s face is previously registered; [0149] – when the user is previously registered, the system may obtain the stored user information; [0153-0154] – the stored user information includes a product purchase history, product recommendation history, and product list purchased by the user.
wherein determining whether the positional relationship satisfies the predetermined condition, comprises: determining whether the positional relationship satisfies a face recognition requirement; and wherein when the positional relationship satisfies the predetermined condition, acquiring the purchase intention information of the user terminal comprises: when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal, as taught by Lim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton, to include the teachings of Lim, in order to display information that is desirable by the corresponding user (Lim: [0003]).

Regarding claim 10, all the limitations in device claim 10 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 12, all the limitations in device claim 12 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 17, all the limitations in non-transitory computer readable storage medium claim 17 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 19, all the limitations in non-transitory computer readable storage medium claim 19 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
U.S. 20200143428 A1 to Batie et al., teaches using facial recognition and geo-fencing in order to provide targeted advertising to customers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                     
	
	/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625